Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Claim Amendments
1.	This Non-Final official action is issued for latest claim amendments filed on 10/22/2020 that has been entered and made of record. 
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-098383 filed on 5/23/2018.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/22/2020 was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Claim Rejections - 35 USC § 103 
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
7. 	Claims 1-3, 5-7, 9 11, 13-14 and 16-18  are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizuml Eto et al, herein after Eto (US 6,345,390) in view of Ozawa et al (US 2006/0049966).

8.	Regarding claim 1, Yoshizuml Eto et al, herein after Eto (US 6,345,390) teaches a transmission apparatus (Eto abstract teaches a transmission system/apparatus) comprising: wherein the audio signal in each of the blocks includes a mixed signal of a plurality of types of audio 10signals (Eto col2 line26-29 where the mixed signal as are video and audio signals)
But Eto et al further fails to teach, However, Ozawa et al (US 2006/0049966)  teaches a transmission unit that sequentially transmits an 5audio signal in each block via a predetermined transmission line to a reception side (Ozawa abstract para0074 transmission unit 102 in fig 1 transmits the audio signal in different pieces/block at predetermined time interval to M transmission line-130 to a reception side 107 of fig 1), each of the blocks including a plurality of frames (Ozawa abstract para0006 where the audio signal is divided in to frame of the audio signal). 
 At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Eto et al with concept of using audio data code conversion transmission method and system of Ozawa et al. The motivation for doing so would be to have predictably and advantageously provided plurality of lines provides the predetermined transmission of the audio signal. Therefore, it would have been obvious to combine Eto et al with Ozawa et al to obtain the invention as specified in claim 1.
9. 	Regarding claim 2, Eto et al in view of Ozawa et al teaches the transmission apparatus according to claim 1, wherein the plurality of types of audio signals includes a plurality of types of compressed audio 15signals (Ozawa para0008 where the audio signals are compressed audio coded data). 
 At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Eto et al with concept of using audio data code conversion transmission method and system of Ozawa et al. The motivation for doing so would be to have predictably and advantageously provided plurality of lines provides the predetermined transmission of the audio signal. Therefore, it would have been obvious to combine Eto et al with Ozawa et al to obtain the invention as specified in claim 1.

Eto col5, line49-64 where the plurality of audio signals has different transfer rates which is a speed rate).
11. 	Regarding claim 5, Eto et al in view of Ozawa et al teaches the transmission apparatus according to claim 1, further comprising: an information addition unit that adds identification information to the audio signal to be 30transmitted by the transmission unit (Ozawa para0104 fig 2 where the addition unit 202 add the identification information of the audio signal), the identification information indicating that the audio signal in each of56 SYP329188WO01 the blocks includes the mixed signal of the plurality of types of audio signals (Eto col1 line 59-64 where the audio signal information for mixed signal audio and video for example is being having signal information).  
12. 	Regarding claim 6, Eto et al in view of Ozawa et al teaches the transmission apparatus according to claim 5, 5wherein the information addition unit adds the identification information by using a predetermined bit area of a channel status that is configured in each of the blocks (Ozawa fig 2 para0097 where the coding unit 206 codes the variable bit string/information in the audio signal in predetermined packet unit).
13.	Regarding claim 7, Eto et al in view of Ozawa et al teaches the transmission apparatus according to claim 1, further comprising: an information addition unit that adds configuration information to the audio signal to be transmitted by the transmission unit (Ozawa abstract para0074 transmission unit 102 in fig 1 transmits the audio signal in different pieces/block at predetermined time interval to M transmission line-130 to a reception side 107 of fig 1), the configuration information indicating a configuration of a plurality of types of audio signals (Ozawa para0081 where the configuration to the code converting information of the audio signal which is a configuration information).
14.	Regarding claim 9, Eto et al in view of Ozawa et al teaches the transmission apparatus according to claim 1, further comprising: an information addition unit that adds information relating to a linear PCM signal to the audio signal to be transmitted by the transmission unit (Ozawa para0104 fig 2 where the addition unit 202 add the identification information of the audio signal which contains the PCM signal per Hosokawa Para0038 the LPCM signal is being part of the audio signal data), when the plurality of types of audio signals includes the linear PCM signal (Hosokawa Para0038 the LPCM signal is being part of the audio signal data).
15. 	Regarding claim 11, Eto et al in view of Ozawa et al teaches the transmission apparatus according to claim 1, further comprising: an acquisition unit that acquires the plurality of types of audio signals (Ozawa fig 1 item 101 is a reception unit/acquisition unit to acquire the audio signals).  
16.	Regarding claim 13, the arguments are analogues to claim1, are applicable and is rejected. 
17.	Regarding claim 14, the arguments are analogues to claim1, are applicable and is rejected.
Regarding claim 16, the arguments are analogues to claim5, are applicable and is rejected.
19.	Regarding claim 17, the arguments are analogues to claim9, are applicable and is rejected.
20.	Regarding claim 18, the arguments are analogues to claim1, are applicable and is rejected.
	Claims 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizuml Eto et al, herein after Eto (US 6,345,390) in view of Ozawa et al (US 2006/0049966)in further view of Hosokawa (US2012/0081604)

21.	Regarding claim 4, Eto et al in view of Ozawa et al teaches the transmission apparatus according to claim 1, wherein the plurality of types of audio signals includes a compressed audio signal (Ozawa para0008 where the audio signals are compressed audio coded data) and 
But, Eto et al in view of Ozawa et al does not clearly teach the a linear PCM signal.  However, Shulchi Hosokawa, herein after Hosokawa (US2012/0081604), teaches a linear PCM signal in audio signal being transmitted (Hosokawa Para0038 the LPCM signal is being part of the audio signal data).

 At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Eto et al with concept of using audio data code conversion transmission method and system of Ozawa et al and combined with Hosokawa et al. The motivation for doing so would be to have predictably and advantageously provided plurality of lines provides the predetermined transmission of the audio signal that includes the 
22.	Regarding claim 15, the arguments are analogues to claim4, are applicable and is rejected.

 	Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizuml Eto et al, herein after Eto (US 6,345,390) in view of Ozawa et al (US 2006/0049966)in further view of Noguchi (US 2013/0002953).


23.	Regarding claim 8, Eto et al in view of Ozawa et al teaches the transmission apparatus according to claim 7, 
	But further fails to teach wherein the information addition unit adds the configuration information by using a predetermined bit area of a channel status that is configured in each of the blocks.
	Hiroyuki Noguchi et al, herein after Noguchi (US 2013/0002953) teaches wherein the information addition unit adds the configuration information by using a predetermined bit area of a channel status that is configured in each of the blocks (Noguchi para0090 where the channel status are indicated by C-Bit as data attribute of the audio sample packets). 
 At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Eto et al with concept of using audio data code conversion transmission method and system of Ozawa et al and combined with method and system of Noguchi et al. The motivation for doing so would be to have predictably and advantageously provided plurality of lines provides the predetermined transmission of the audio  
24. 	Regarding claim 12, Eto et al in view of Ozawa et al in further view of Noguchi et al teaches the transmission apparatus according to claim 1, wherein the predetermined transmission line includes a coaxial cable, an optical cable, an Ethernet (IEC 61883-6) cable, an HDMI cable, an MHL cable, or a 15DisplayPort cable (Noguchi para0036 where the HDMI standard is used for transmission line).
 At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Eto et al with concept of using audio data code conversion transmission method and system of Ozawa et al and combined with method and system of Noguchi et al. The motivation for doing so would be to have predictably and advantageously provided plurality of lines provides the predetermined transmission of the audio signal includes the bit rate for channel status and uses HDMI. Therefore, it would have been obvious to combine Eto et al with Ozawa et al to obtain the invention as specified in claim 12. 

CLAIM INTERPRETATION

25.	The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:

 	1) Transmission Unit in claim 1, 5, 8, 9, 
2) Addition Unit in claim 5, 6, 7, 9, 
3) Acquisition Unit in claim 11,
4) Reception Unit in claim 14, 16 and 17, 
5) Processing Unit in claim 15 and 17 
 
 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 

A review of the specification shows that the following appears to be the corresponding structure described in the specification for 35 U.S.C 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Transmission unit is a transmitting end of HDMI cable per para0026 -202a fig 1
Reception unit is receiving end of HDMI cable per 0026- 202b fig 1
Processing unit is processor fig 2 item 71.
Addition unit no structure defined in specification
Acquisition Unit no structure defined in specification
 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
26.	The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 5-7, 9 and 11rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. After reviewing the specification there appears to be no corresponding structure for
Addition Unit in claim 5, 6, 7, 9, and
Acquisition Unit in claim 11,
 
Claim 5-7, 9 and 11 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the specification does not reasonably provide enablement for the structure corresponding to Addition Unit in claim 5, 6, 7, 9 and Acquisition Unit in claim 11, The specification does not enable a person skilled in the art to make to the invention commensurate in scope with the claim(s).
Claim limitation “Addition unit and Acquisition unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. After reviewing the specification there appears to be no corresponding structure for Addition unit and Acquisition unit Therefore, the written description fails to disclose the corresponding 
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may: 
(a) Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function; 
(b) Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c) Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or 
(d) Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function 
Allowable Subject Matter
27.	Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusioninformation indicating a configuration of the plurality of types of audio signal12. The transmission apparatus according to claim 1, wherein the predetermined transmission line includes a coaxial cable, an optical cable, an Ethernet (IEC 61883-6) cable, an HDMI cable, an MHL cable, or a 15DisplayPort cabl 
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in 





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677